Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Henkelmann on 6/16/2022.
The application has been amended as follows: 

	In claim 13, line 2, “13” has been changed to -- 12 --.





The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a method for the automated transport of weaving accessories as claimed, using a device which comprises at least one rail and at least one rail carrier, comprising the at least one rail carrier carrying the weight of the rail, the rail allowing weaving accessories to be movably disposed thereon in a longitudinal direction of the rail, and displacing the rail carrier as claimed, the rail carrier being displaced relative to the rail in the longitudinal direction of the rail in order to move a weaving accessory disposed on the rail along the rail in the longitudinal direction of the rail. Claim 4 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a device for the automated transport of weaving accessories as claimed,  comprising at least one rail configured to allow weaving accessories to be movably disposed thereon in the longitudinal direction of the rail, and at least one rail carrier configured to carry the weight of the rail, wherein the rail carrier is movably disposed relative to the rail in the longitudinal direction of the rail. The prior art does not teach or suggest such a rail and rail carrier combination, with the rail carrier supporting the rail and moving along the longitudinal direction of the rail, the devices being configured for weaving accessories as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732